129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Glen LOCKERBY, Plaintiff-Appellant,v.Thomas DUGAL, Deputy County Attorney;  Kathi Mayer, DeputyCounty Attorney;  Sandra Hansen, Deputy County Attorney;Cynthia Coleman, Officer and Agent of the Pima CountySheriff's Department;  Pan Treadwell-Rubin, Deputy CountyAttorney;  Jane Williams, Pima County through Pima CountyBoard of Supervisors;  Sheriff Dupnik, Pima County Sheriff'sDepartment;  Stephen Neely, Pima County Attorney,Defendants-Appellees.
No. 96-17216.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997**Oct. 23, 1997.

Appeal from the United States District Court for the District of Arizona Alfredo C. Marquez, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Glenn Lockerby appeals pro se the district court's grant of summary judgment for defendants in Lockerby's 42 U.S.C. § 1983 action alleging that defendants conducted an improper criminal investigation resulting in an indictment and prosecution for child molestation, sexual abuse of a minor, and indecent exposure.  The district court found that Lockerby's action was barred by res judicata and Arizona's two-year statute of limitations.  The district court also found that defendant Dugal was entitled to absolute immunity.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Roe v. City & County of San Francisco, 109 F.3d 578, 583 (9th Cir.1997), and we affirm for the reasons stated in the district court's order entered on October 16, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3